Citation Nr: 9923689	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-43 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a skin 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969, including over 11 months of service in 
Vietnam.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In May 1997, the Board denied service connection for various 
disorders claimed as being secondary to Agent Orange exposure 
as well as hearing loss.  The Board also determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for skin and gastrointestinal 
disorders.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  

In a December 1998 order, the Court granted a Joint Motion to 
Remand that part of the Board's decision that determined that 
new and material evidence had not been submitted to reopen 
claims of service connection for skin and gastrointestinal 
disorders.  The appeals of the other issues were dismissed.  



FINDINGS OF FACT

1.  In December 1980, the RO denied service connection for a 
skin disorder.  

2.  The veteran received notice of the December 1980 decision 
as well as his appellate rights.  He filed a Notice of 
Disagreement, and a Statement of the Case was issued; 
however, he failed to perfect a timely appeal.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1980 rating decision.  

4.  The veteran's claim of service connection for a skin 
disorder is plausible.  

5.  In May 1992, the RO denied service connection for a 
gastrointestinal disorder to include gastroenteritis, chronic 
diarrhea, Shigella Sonnei, irritable bowel syndrome and a 
stomach disorder.  

6.  The veteran received notice of the May 1992 decision as 
well as his appellate rights; however, he failed to perfect a 
timely appeal.  

7.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the May 1992 
rating decision.  

8.  The veteran's claim of service connection for a 
gastrointestinal disorder is plausible.  





CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a skin disorder.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a skin disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).  

3.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a gastrointestinal disorder.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1998).  

4.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a gastrointestinal disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  




Skin disorder

In December 1980, the RO denied service connection for a skin 
disorder.  The veteran received notice of the decision as 
well as his appellate rights.  He filed a Notice of 
Disagreement, and a Statement of the Case was issued; 
however, he failed to perfect a timely appeal.  As the 
veteran did not file a Substantive Appeal within one year of 
the December 1980 notice of the December 1980 rating 
decision, the decision became final.  

At the time of the December 1980 rating decision, the 
evidence consisted of the veteran's service medical records, 
VA and private medical evidence and statements of the 
veteran.  The service medical records show that, in March 
1969, the veteran was seen complaining of a cold and rash 
over the entire body except for the palms and soles.  He 
continued to be treated for the rash, which was diagnosed as 
pityriasis rosea, throughout the month.  On one visit to the 
dermatology clinic, the rash was described as an 
erythematoid, macular, pruritic eruption over the entire 
body.  He was again seen at the clinic at the end of May 1969 
because of circular lesions, three centimeters in diameter, 
on the left thigh, as well as on the feet; the clinical 
impression was tinea corporis.  At his October 1969 
separation examination, his history of a rash in March 1969 
was noted; however, the skin examination was negative.  

At a VA examination conducted in November 1980, the veteran 
referred to the body rash in service and stated that, about 
one year earlier, he first noted a pimply rash on his 
buttocks.  The pertinent diagnoses were those of pityriasis 
rosea by history and acne from lesions of the buttocks, back, 
shoulders and arms.  

In the December 1980 rating decision, the RO denied the 
veteran's claim of service connection for a skin disorder on 
the basis that the acne lesions were not shown in service and 
were not related to the pityriasis rosea for which he was 
treated in service.  In addition, the RO held that the 
evidence did not show residuals of Agent Orange exposure.  

The evidence submitted subsequent to the December 1980 rating 
decision includes private and VA medical evidence, statements 
and testimony of the veteran and numerous lay statements.  

The Board finds particularly persuasive the veteran's 
testimony at a July 1995 hearing before a hearing officer at 
the RO.  He testified that he had had skin problems ever 
since he was diagnosed as having pityriasis rosea.  The Board 
finds that the veteran's testimony is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The testimony is certainly new, as it was not of 
record at the time of the December 1980 rating decision.  
Furthermore, it is material as it is probative of the issue 
of service incurrence.  See Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. § 3.303(b).  Thus, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of service connection for a skin disorder.  


Gastrointestinal disorder

In December 1980, the RO denied service connection for a 
stomach disorder.  The veteran received notice of the 
decision as well as his appellate rights.  He filed a Notice 
of Disagreement, and a Statement of the Case was issued; 
however, he failed to perfect a timely appeal.  As the 
veteran did not file a Substantive Appeal within one year of 
the December 1980 notice of the December 1980 rating 
decision, the decision became final.  

In July 1988, the Board denied service connection for a 
chronic gastrointestinal disorder.  In a May 1992 decision, 
the RO determined that new evidence had not been submitted to 
warrant a change in the previous denial of service connection 
for a chronic gastrointestinal disorder.  The veteran 
received notice of the decision as well as his appellate 
rights; however, he failed to file a Notice of Disagreement.  
As the veteran did not file a Notice of Disagreement within 
one year of the May 1992 notice of the May 1992 rating 
decision, the decision became final.  

At the time of the May 1992 decision, the evidence consisted 
of the veteran's service medical records, VA and private 
medical evidence and statements and testimony of the veteran.  

The veteran's service medical records show treatment for 
episodes of diarrhea which was initially diagnosed as 
dysentery caused by Shigella Sonnei.  He was treated for 
subsequent recurrences of diarrhea and abdominal problems 
diagnosed as gastroenteritis.  The separation examination 
revealed no gastrointestinal abnormalities.  

Medical reports dated in the 1970's from Oakhill Hospital 
show treatment of the veteran for diarrhea diagnosed as 
possible chronic dysentery.  

VA medical reports show treatment for diarrhea in October 
1980, and a November 1980 VA examination report includes a 
diagnosis of dysentery by history due to Shigella.  

A VA examination report dated in December 1984 reveals a 
diagnosis of history of chronic diarrhea without Shigella or 
salmonella.  A December 1984 report of VA hospitalization 
shows a diagnosis of probable irritable bowel syndrome.  

Private medical evidence was submitted which indicated that 
the veteran had irritable bowel syndrome which was "probably 
precipitated by the stress of going to Viet Nam."  

A March 1987 report from Syed M. Z. A. Siddiqi, M.D., shows 
that the veteran continued to have diarrhea and irritable 
bowel syndrome.  

The evidence submitted subsequent to the May 1992 rating 
decision includes private and VA medical evidence, statements 
and testimony of the veteran and numerous lay statements.  

Significantly, an upper gastrointestinal series conducted in 
November 1994 showed findings of a hiatal hernia and 
duodenitis.  

The veteran testified at a February 1995 hearing that he 
believed that his post-service symptomatology was a 
continuation of the in-service episodes.  

In an April 1996 examination report, Dr. Siddiqi noted that 
the veteran had a history of shigellosis in 1969.  The 
diagnostic impression was that of prolonged diarrhea with 
rectal bleeding and possible inflammatory bowel disease.  

In a June 1999 letter, M. Khalid Hasan, M.D., noted that the 
veteran's anxiety and depression were "related to his injury 
sustained in Vietnam."  In another June 1999 letter, Dr. 
Siddiqi opined that the veteran's irritable bowel syndrome 
was exacerbated by stress.  He noted that Dr. Hasan had 
attributed the veteran's anxiety and depression to Vietnam.  

The Board finds particularly persuasive the veteran's 
testimony and the opinions of Drs. Hasan and Siddiqi.  He 
testified, in essence, that he had had gastrointestinal 
problems ever since service.  Drs. Hasan and Siddiqi together 
attribute the veteran's gastrointestinal disorder to stress, 
anxiety and depression, which they attribute to service.  The 
Board finds that this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The evidence is certainly new, as it was not of 
record at the time of the May 1992 rating decision.  
Furthermore, the evidence is material as it is probative of 
the issue of service incurrence.  See Savage v. Gober, 10 
Vet. App. 488; 38 C.F.R. § 3.303(b).  Thus, the Board finds 
that new and material evidence has been submitted to reopen 
the claim of service connection for a gastrointestinal 
disorder.  


II.  Well groundedness

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claims, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the evidence of skin and gastrointestinal 
complaints and the veteran's testimony of continuous problems 
as well as the medical evidence showing a history of such 
problems, the Board finds the claims of service connection 
for skin and gastrointestinal disorders to be well grounded.  
See Savage v. Gober, 10 Vet. App. 488; 38 C.F.R. § 3.303(b).  


ORDER

As new and material evidence has been received to reopen the 
claims of service connection for skin and gastrointestinal 
disorders and the claims are well grounded, the appeals are 
allowed to this extent, subject to further action as 
discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disabilities.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
skin and gastrointestinal disorders, 
particularly any who attributed the 
disorders to his period of service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA dermatology examination 
to determine the nature and likely 
etiology of his skin disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the likelihood that any 
currently demonstrated skin disorder was 
related to the pityriasis rosea, tinea 
corporis and rash shown in service and 
whether any currently demonstrated skin 
disorder had its initial onset in 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.

3.  The RO should schedule the veteran 
for a VA gastroenterological examination 
to determine the nature and likely 
etiology of his gastrointestinal 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that any currently 
demonstrated gastrointestinal disorder 
was related to the gastrointestinal 
disability shown in service and whether 
any currently demonstrated 
gastrointestinal disorder had its initial 
onset in service.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.

4.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







